Name: Commission Regulation (EEC) No 978/81 of 8 April 1981 on the sale of bone-in beef held by the Italian intervention agency to the Italian armed forces
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 81 Official Journal of the European Communities No L 99/21 COMMISSION REGULATION (EEC) No 978/81 of 8 April 1981 on the sale of bone-in beef held by the Italian intervention agency to the Italian armed forces Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas there are substantial stocks of beef on the market, as a result of intervention pursuant to Article 6 of Regulation (EEC) No 805/68 ; whereas the detailed rules for sale of the said stocks were drawn up by Commission Regulation (EEC) No 2173/79 (2); Whereas Commission Regulation (EEC) No 732/78 (3) made it possible to sell the said products to the armed forces of the Member States ; whereas, following a request by the Italian authorities, it is appropriate to put up for sale, under the conditions laid down in the said Regulation, 300 tonnes of bone-in meat held by the Italian intervention agency, at the price fixed by Commission Regulation (EEC) No 983/81 (4) : The Italian intervention agency is hereby authorized to sell to the Italian armed forces up to 300 tonnes of forequarters from Vitelloni I , the price of which is given in Annex I to Regulation (EEC) No 983/81 . The Italian intervention agency shall first sell products which have been in storage longest. The sale shall take place in accordance with the provi ­ sions of Regulation (EEC) No 732/78 and of Regula ­ tion (EEC) No 2173/79 . Article 2 This Regulation shall enter into force on 13 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 18 . 6. 1968 , p. 24. (2 ) OJ No L 251 , 5 . 10 . 1979, p. 12. ( ») OJ No L 99, 12. 4 . 1978 , p. 14. (4) See page 30 of this Official Journal .